238 S.W.3d 610 (2006)
Fernando NAVARRO, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 06-549.
Supreme Court of Arkansas.
September 7, 2006.
Cristi Beaumont, for appellant.
PER CURIAM.
Cristi Beaumont, a full-time state-salaried public defender for the Fourth Judicial District, was appointed by the trial court to represent Appellant Fernando Navarro. Beaumont petitioned this court to be relieved as counsel on appeal based on this court's holding in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), which states that full-time, state-salaried public defenders are ineligible for compensation for their work on appeal. Since Rushing, the General Assembly passed Ark.Code Ann. § 19-4-1604(b)(2)(B)(Supp.2005), which states:
A person employed as [a] full-time public defender who is not provided a state-funded secretary may also seek compensation for appellate work from the Supreme Court or the Court of Appeals.
Beaumont did not state in her motion whether she employed a full-time, state-funded secretary and her motion was denied without prejudice. Beaumont now moves again to be relieved as counsel on appeal and states in her motion that she is provided with a full-time, state-funded secretary. Therefore, Beaumont's motion to be relieved as counsel is granted. Susan Lusby will be appointed as counsel for the Appellant, and the Clerk of the court will set a new briefing schedule.
It is so ordered.